 DIVINCENTIBROTHERS,INC.153supply, and no common products or customers. It is also undisputedthat the Employer's manager actively operates the establishment, pur-chases supplies, establishes wage rates, and hires and dischargesemployees, independently of Feltenstein and F. & F. In addition, therecord does not establish the existence of common labor policies, prac-tices, or benefits.Upon consideration of the foregoing, we conclude that the Employerand F. & F. are not integrated enterprises and do not constitute asingle employer within the meaning of the Act and that it would noteffectuate the purposes of the Act to assert jurisdiction herein.[The Board dismissed the petition.]DiVincenti Brothers,Inc.andUnited Packinghouse,Food & Al-liedWorkers,AFL-CIO.Case No. 15--CA-2610.December 17,1965DECISION AND ORDEROn October 13, 1965, Trial Examiner Boyd Leedom issued his Deci-sion inthe above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices allegedin the complaint and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached TrialExaminer's Decision.Thereafter, the Respondent filed exceptions tothe Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, as hereinafter modified.'THE REMEDYHaving found that theRespondenthad engagedin unfair laborpracticesviolativeof Section 8(a) (1), (3),and (5)of the Act, the1We hereby correct the following inadvertent errors in the Trial Examiner'sDecision:the Trial Examiner's finding that the Respondent refused to bargain ingood faith withthe Union subsequent toDecember 8,1965, should readJanuary8,1965;Williams,ratherthanDavia,credibly testified as to Sam DiVincenti's remarks about a week before thestrike concerning Respondent's reaction to union activity;and the Respondent dischargedfive, rather thanaim,employees on February 22, 1905.156 NLRB No. 22. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrial Examiner recommended that it take certain affirmative actiondesigned to effectuate the policies of the Act, but inadvertently omit-ted to state what this affirmative action included.Having found thatthe Respondent discriminated against Oscar Williams, James Davis,Louis Carney, Joe Temple, Joseph Green, and George Johnson byreducing their hours of employment on or about January 8; 1965, weshall order the Respondent to make these employees whole by reim-bursing them for any loss of pay which flowed from the reduction intheir hours of work during the period from January 8, 1965, to Feb-ruary 22, 1965, the date these employees went on strike.Having fur-ther found that the Respondent refused to reinstate these six employ-ees,who were unfair labor practice strikers, although they made anunconditional offer to return to work on March 2, 1965, we shall orderthem made whole from March 2, 1965, to the date the Respondentoffers them reinstatement.We shall also order that all the foregoingbe computed in accordance with the formula set forth in F. W.Wool-worth Company,90 NLRB 289, with interest at the rate of 6 percentper annum, as provided inIsis PlumbingctHeating Co.,138 NLRB716.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsorder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that the Respondent, DiVincenti Brothers, Inc.,Baton Rouge, Louisiana, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner's RecommendedOrder, as so modified.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case was tried before Trial ExaminerBoyd Leedomin Baton Rouge, Louisiana,on July 26, 1965. The complaint,dated May 28, was issued on an original chargefiled March 3, and an amended charge filedApril 13, all in 1965.Theissues raised bythe complaint and Respondent'sanswer are whether Respondent violated Sections8(a)(1), (3),and (5) of the NationalLabor RelationsAct, as amended.Thus the questions to be decided are (1)whether Respondent failed to bargain ingood faith,with the Union,UnitedPackinghouse,Food & Allied Workers, AFL-CIO,for an agreement covering the wages,hours, and working conditions of Respondent'semployees;(2) whether Respondentunilaterallyand unlawfullychanged the work-ing conditions of the employees without prior bargaining,or noticeto the Union,thereby discriminating against the employees because of their unionactivity; and(3) whether Respondent discharged certain of its employees because of their unionactivity.On the entire record and the briefs filed in behalfof the General Counsel and theRespondent,and from my observation of the demeanor of the witnesses as theytestified,Imake the following findings of fact and conclusionof law; and for thereasons hereinafter appearing, conclude and determine that Respondent did violatethe Actas alleged in the complaint.FINDINGSOF FACT AND CONCLUSIONS OF LAWI find that the allegations of the complaint as to the nature and volume of businessdone by the Respondent(a wholesale dealer and distributor of fruits,vegetables, and DIVINCENTI BROTHERS, INC.155other produce in Baton Rouge, Louisiana) are true; said allegations are admitted byRespondent; and I therefore conclude that within the meaning of the Act Respondentis an employer engaged in commerce.I also find and conclude that the Union named above is a labor organization, withinthe meaning of the Act, a matter also conceded by Respondent.I find and conclude, further, either on the basis of stipulation of the parties oruncontroverted evidence, as appeared from the record, that:(1)On January 8, 1965, and thereafter, the Union represented a majority of theemployees of Respondent in an appropriate unit consisting of the truckdrivers, ware-housemen, and laborers.(2)That on said date Respondent recognized the Union as the exclusive bargain-ing representative of the employees in said unit.(3)That pursuant to the previous demand of the Union for a contract coveringwages, hours, and working conditions of the employees, Respondent and the Unionon January 8, 1965, discussed, generally, terms and conditions of such contract, andagreed that Respondent would, through its counsel, submit to the Union a draftincluding the provisions covered in the discussion.Respondent's Failure to BargainThere is no dispute that:(a)On January 11, 1965, Respondent, through counsel, confirming the oralunderstanding, advised the Union in writing (General Counsel's Exhibit No. 3)that Respondent recognized the Union and that "sometime this coming week" anagreement containing the provisions discussed on January 8, would be submitted.(b)No contract had been received by the Union on January 26, and on or aboutthat date, Vicknair, union representative, telephoned counsel for Respondent inform-ing him that certain of Respondent's employees had complained of discriminatoryaction against them.(c)The next day by letter dated January 27 (General Counsel's Exhibit No. 4),counsel for Respondent advised the Union that they would try to get the contract tothem "before the week is out" and inquired for specific information concerning thealleged discrimination against employees.(d)On February 12, 1965, the Union had received from Respondent neither thetentative contract nor any other form of proposal for an agreement and, submittedto Respondent the Union's own draft of proposed agreement, advising in the letterof transmittal that the "members of the Union are -insisting that a contract be signedby Monday, February 22" (General Counsel's Exhibit No. 5). This was receivedin due course by mail from New Orleans to Baton Rouge.(e)The Union received no response and got no reaction from Respondent untilseveral of the employees failed to report for work in the early morning of February 22,the deadline set in the Union's letter.(f)Later in the day, February 22, Respondent declined to meet with the Unionthrough any representative authorized to bargain, for the stated reason that theearly morning work stoppage had created such problems, it was impossible for anysuch representative to leave the business. (The Union had sought a meeting afterthe work stoppage, on the 22d, for the purpose of working out the difficulties andreaching an agreement on the contract,and counsel for Respondent had adjusted histime to meet with the Union and did meet with Vicknair but had no authority tobargain.)(g)When Respondent failed to meet to bargain on the '22d, a later date for ameeting wasfinally set through the efforts of Vicknair and counsel for Respondent.Itwas held on March 1. Vicknair sought to discuss terms of the contract, and alsoto get the union adherents, employees of Respondent who had been discharged ashereafter appears, back on the payroll.Respondent declined to discuss terms of thecontract and, as it later developed, made no concession concerning the dischargedemployees except to consider "rehiring" them as additional people might be neededor as "new people" quit.(h)Respondent made no other effort to reach an agreement with the Union.On the basis of the foregoing uncontroverted facts, I find and conclude thatRespondent purposely avoided bargaining, and at no time on or subsequent toDecember 8, 1965 (when it voluntarily recognized the Union), did it have any good-faith intention of making a collective-bargaining agreement with the Union; and thatfrom and after said date Respondent violated Section 8(a) (5) of the Act by failingand refusing to bargain in good faith.This finding and conclusion is amply sup-ported by additional evidence hereinafter referred to. "The only incident, in all of the foregoing, that tends to indicate an intention onRespondent's part to bargain in good faith, is the voluntary recognition of the Union. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDThiscircumstance,however, I do not attribute to good-faith dealing with the Union,but rather to necessity,in the sensethat there was no otherreasonable course topursue inasmuch as the Union held cards authorizing it to represent 9 of Respondent's10 employees. I infer that Respondent voluntarily recognized the Union on adviseof counsel who insofar as I could observe during the conduct of the hearing, andinsofar as the evidence reveals, represented Respondent capably and well, and soughtto steer it along apropercourse.Joe DiVincenti, the treasurerand generalmanager of Respondent, is a person ofstrong views and forceful action who, as the record in this case reveals, controlledand made policy for Respondent company.He is the only one of the brothers, whoown and operate the Company, to testify in this proceeding.On direct examinationto the question, "Do you have all general manager functions of the business?"Heanswered "A whole lot more besides that."His counsel prefaced the next questionwith the comment "That is sufficient."DiVincenti had previously testified that hehired personnel, laid off personnel, discharged personnel, sold, took orders, dis-patched trucks, saw that the trucks were maintained, checked on his drivers to see thatthey were doing as good a job as possible, and checked in the men as they came offtheir routes.He was a busy, effective, hard working man who with the help of hisbrothers had built up a business characterized by one of the employees witnesses asthe biggest (in itsline I assume the witness meant) in the city of Baton Rouge. Iinfer from all the evidence, that one of his extra duties, not enumerated by thewitness, but included in his designation of "a whole lot more besides," was to keep aunion outof his establishment.'I credit the testimony of the witness Oscar Williams, employee, that Mike DiVin-centi (who was associated with his brother Joe in the ownership, management, andoperation of Respondent) told the witness during the course of the dispute involvedherein "We got rid of you all the other time" (referring to a previous effort of theTeamsters Union to organize Respondent's employees) and that "The other time wegot you all away from here and . . . if it hadn't been for Mr. Sam, Sam DiVincenti,you wouldn't have come back, and ... this time you are not coming back."Davis testified credibly that Sam DiVincenti, also associated with Joe in the man-agement and operation of Respondent's business, said to the witness on Respondent'spremises about a week before the employees went on strike "I tell you all, just betweenyou and I. . . . Mr. Joe ain't going to give in to no union.He ain't going to letnobody tell him how to run his business ... if I was you all, I'd just forget about it,because you ain't going to get a nickel more than what you are getting already."The testimony of this witness as to these two conversations with the DiVincentibrothers is not refuted in the record.When Joe DiVincenti was questioned on cross-examination concerning his attitudetoward the Union's effort to organize the business he answered "I would say theywould limit me to operate the way ... it takes to operate a produce business, becauseit is a seasonalbusiness, and a lot oftimesit is either too wet where produce is supposeto come from, or is too cold or is too dry, and to combat that, with the close profitthat we have to work with, and taking everything into consideration, I think it wouldmean that it would, in other words, hog tie a man that is trying to run a producecompany."From the foregoing statement, revealing his attitude about unions, and his conductas revealed in the whole record and as hereinbefore set forth, I conclude that he, thedominant figure in the operation of Respondent's business, had no intention at anytime to deal with a union in the operation of the business.Considering that dealingwith a union was completely outside his experience and concept of managing abusiness, the course in which he guided Respondent during this dispute was therational course, the one to be expected from him. Judging his conduct from theconfines of his own experience and concept, the course he pursued even though itcollided sharply with the provisions of the National Labor Relations Act, was not asreprehensible as it was unwise.His own convictions in the field of labor relationsseem to insulatehim from any real awareness of, and, therefore, any concern for,the conflicting national policy.Joe DiVincenti sought toexcuse oneof his final failures to bargain, on the absenceof his attorney, or one of them. This was his failure to respond to the Union's letterof February 12, enclosing a proposed contract, and setting the February 22 deadline.His attorney, or one of them, was out of town. But DiVincenti's reliance on suchabsence is too shaky a reed to sustain him. If he had wanted to act in good faith, acontact with another member of his attorney's law firm, or with his own employee,OscarWilliams, known to DiVincenti to be shop steward, would certainly haveforestalled the work stoppage of which he later so bitterly complained. DIVINCENTI BROTHERS, INC.157The Unilateral Changes in Working ConditionsAt a time after Respondent became aware that the majority of its employees wereunionadherents it began to change the work assignments and shorten the hours ofsome of the employees, all of whom had authorized the Union to represent them forbargaining purposes.Respondent does not deny that such changes were made, butsought, through the testimony of Joe DiVincenti, to establish that the changes wereunrelated to union activity and were made primarily due to a seasonableslump inRespondent's business; and also, with respect to two of the employees involved,made changes because Respondent had been advised that one of the two was pilferingfrom the truck he drove, and that the other had been caught sleeping in this truckcontrary to rules.The evidence does not support the validity of any of these reasons offered by theRespondent and I reject them. I find and conclude from the testimony of theemployee witnesses whose hours and job assignments were affected and whose testi-mony I credit and also from General Counsel's Exhibit No. 7, that the changes madewere substantial, of the kind that under the law should have been discussed with theemployees' bargaining representative before they were put in effect, and that theywere imposed because of the union activity of the employees.Thus I find that thechanges made without notice or discussion, or bargaining with the Union, violatedSection 8(a) (5) of the Act.Some of these changes may have occurred before January 8, 1965, on which dateRespondent recognized the Union as the bargaining representative of its employees;but they continued to be made following that date.The effect was being felt justprior to January 26 about which time complaint was made by the employees to theunionrepresentative, Vicknair who in turn complained to counsel for Respondent.Even if Respondent had been in a period of slack employment at the time thechanges were made, such circumstance was no legal excuse for not consulting theUnion concerning the changes. It is well established that unilateral action withrespect to wages, hours, and working conditions, even though grounded on economicconsiderations, is in derogation of an employer's obligation to bargain with the Unionrepresenting its employees for collective-bargaining purposes.Fleming Manufactur-ing Company, Inc.,119 NLRB 452, 464-465, footnotes 14 and 15. But the evidencein the case does not support a finding that there was a significant slump in overallemployment during the period the changes were made.I find that Respondent, after acquiring knowledge of the Union activity of theemployees involved, and because of such activity, made these unilateral changes intheir work assignments and hours:Employee Joseph Green was taken off his out-of-town truck route and, was givenan in-town route, and after the change, was required to work I day less per weekthan previously.This resulted in a cut in working hours and pay reflected in hisweekly paychecks.As shown by General Counsel's Exhibit No. 7 his paycheck forthe week ending January 7, 1965, was $89.87 and for the succeeding weeks was$75.79, $70.65, $64.83, $63.75, $66.31; and $39.91 for the weekending February 18,1965.Some of the changes came precipitously. I credit the testimony of the employeeOscar Williams that one morning during the period of unrest over the Union's desirefor a contract "Mr. Joseph came out of his office and he said, `I'm going to makesome changes around this place.... Joseph Green was loading, you know was stack-ing produce in his truck, and he told Joseph Green to get off the truck and he toldJoseph Moore to get up there and Joseph Moore finished loading that truck.Thenext truck was loaded, and he put a younger man on that truck, and then the routethat I had, he put a still younger man on that one." This witness was taken off hisout-of-town route, and even prior to that time but after January 8 when the Respond-ent recognized the Union, his hours had been cut.Normally he worked 65 to 70hours a week and after January 8 they were cut down to as low as 45 hours forsome weeks.These changes in his work assignments were reflected in his weeklypaychecks as follows: for the week ending January 7, 1965, his check was for $92.For the successive weeks following they were for $83.08, $83.44, $80.15, $66.44,$37.50; and $36.35 for the week ending February 18, 1965.The changes made with respect to employees Williams and Green illustrate thekind of change made with respect to the other union adherents, James Davis, LouisCarney (although he was not taken off his truck), Joe Temple, and George Johnson,allwithout any notice or discussion with any of the employees involved, or withtheirunionrepresentative.All of these changes I find, as previously indicated, to bein violation of Section 8(a) (5) of the Act. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile Respondent's interjection into the caseof the suggestion that the assignmentof one of the employee's was changed because of a report he was pilfering, andanother's because he was sleeping in his truck, has little legal significance because ofRespondent's parenthetical treatment, the record does not show that there is anysubstanceto the contention that either of these reasons was a factor in the changesmadein work assignments.The inconsistency in Joe DiVincenti's pretrial statementand his testimony, as revealed in the record on this subject, though somewhat subtle,weakens his own story in this respect substantially.The Unlawful DischargesIt is implicit inthe record that certain of Respondent's employees who had joinedthe Union, had agreed among themselves, that if Respondent had not entered intogood-faith bargaining with them by February 22, a date previously suggested as adeadline, they would refuse to go to work on that date.They were to report at1:30 or 2 o'clock in the morning in the ordinary course of their employment. Fiveof the six employees with whom we are here concerned, that is Oscar Williams,Joseph Green, James Davis, Louis Carney, and Joe Temple, all drove to work thatmorning, but instead of entering the building and punching the timeclock, theyremained outside in their automobile in front of Respondent's place of business.Thesixth employee, George Johnson, did not report to work that morning because ofillness.Soon after they arrived at Respondent's premises,Oscar Williams, acting as spokes-man for the group, went inside the building to talk to Joe DiVincenti.While thereis variation in the testimony of the witnesses concerning the exact conversation thatthen took place, such conflict has no substantial bearing on its legal effect. I find andconclude that the testimony of Oscar Williams, who impressedme as anintelligent,forthright person, provides a substantially accurate story of what transpired betweenJoe DiVincenti and Williams.Thus, I find that Williams advised DiVincenti thatthe employees wanted to know if DiVincenti was going' to negotiate with them on acontract.DiVincenti rejected the proposal conveying to Williams an idea that hesought to phrase inDiVincenti's languagewhen he testified that DiVincenti said"I'm not giving anybody nothing ... I didn't sign nothing. I didn't have nothing todo with it.I ain't signingnothing ... you can tell them that."Williams then left the office, advised his coworkers of DiVincenti's reaction and,accompanied by Louis Carney, went to a telephone and telephoned Union Representa-tiveVicknair.I credit the testimony of Williams that after the telephone conversa-tionwith Vicknair, and within a half hour or so after his first conversation with JoeDiVincenti, he went again inside thepremises,accompanied by Louis Carney, andadvised DiVincenti that the employees would go to work if DiVincenti would agreeto holda meetingat 1 o'clock that day.Again DiVincenti rejected the idea of bar-gaining in languagethat cannot be precisely recalled or restated but the substanceof which I find to be fairly accurately stated by Williams when he testified that.DiVincentisaid, "Don't talkto me,talk to my lawyer .as faras I am concernedyou areno longerwith DiVincenti ... you are fired, you are through now."The foregoingis an adoptionessentially of the employees' versions of what occurred.Throughout the testimony of Joe DiVincenti, appears the suggestion that when theemployees approached him through Williams in the early morning of February 22,they demandeda contract,and that his position was that 2 o'clock in the morningwas a bad time for eithersigning acontract or negotiating one. I find nothing in therecord however to support any finding that the employees or the Union throughWilliams, on this morning were demanding either a contract or immediate bargaining,but rather sought an indication from DiVincenti that he would at some future,early, reasonabletime engage in bargaining.The record also reveals,and Ifind, that after Williams had first contacted DiVincentiin behalf of the employees, Joe DiVincenti went out to the automobile, and askedeach of the employees hereinbefore named excepting Williams and Carney, who weremaking the telephone call, whether they were coming to work. Each indicated thatunless they were advised by a union representative that they should, they would not.Thereuponin languagethat, again, cannot be precisely restated or determined,DiVincenti discharged James Davis, Joseph Green, and Joe Temple.Even theemployees' testimony varied as to the language DiVincenti used when he dischargedthem.Davis testified that "he told us if we didn't come to work then that we nolonger had a iob." Temple testified "he said as of now you can consider yourself notworking for DiVincenti no more."And Green testified that DiVincenti said to him"You consider yourself fired from DiVincenti." DIVINCENTI BROTHERS. INC.159I credit the testimony of these three witnesses, and while I cannot find thatDiVincenti used the precise language each attributed to him in each case, I do findand conclude that DiVincenti used language that clearly conveyed to each of these=three knowledge that each no longer had employment with Respondent.-DiVincenti's own testimony varies from that of the employee witnesses as to whathe said to them.He testified on direct examination "I called out each man individuallyand asked them if they was coming back to work, if they wasn't coming back to workI was going to have to get somebody to replace them."His later failure, however,.,to reinstate the men when they applied for reinstatement as hereinafter related, andhis own testimony on cross-examination, quite effectively clears up any question as towhether he discharged them.On cross-examination he was asked "You didn't tellthem that they were fired with the Company?" He answered "Fired? Nope. I didn'tuse that term at all; I never use that term."Question: "Discharged, then?"And his.answer: "I told them that if they didn't come back to work I was going to put some-body to replace them.Of course, you can draw your own conclusions from that..Itmeans the same thing no matter what way you put it. In other words, there is onlyone definition to that." In the light of all of DiVincenti's other conduct, as revealed'.by the record, and particularly his refusal to reinstate the men later, I interpret.DiVincenti's sly answer, quoted above, to be an admission that he intended to dis-charge the men because he recognized no difference between a discharge and a layoffwith possible reinstatement.The employee Louis Carney was with Oscar Williams when the contact was made.with Joe DiVincenti following the telephone call to Vicknair. I credit his testimonythat DiVincenti then asked Carney if he was going to "punch in" for work.WhenCarney indicated he was not going to work if DiVincenti was not going to negotiatefor a contract, Carney testified that DiVincenti said "since you are not going to punchin you are no longer affiliated with DiVincenti Brothers." I credit this testimony, andfrom it find and conclude that DiVincenti discharged him as of that time.I also find and conclude that DiVincenti discharged Oscar Williams at the sametime and in the same conversation when, as hereinbefore set out he said to Williams.you are fired, you are through now."'The early morning refusal to work by five of the employees assumed the character-isticsof a strike the next day when the employees picketed Respondent's place ofbusiness.The employee George Johnson was not present on the morning of Febru-ary 22, to be discharged, because he was home ill.On the morning of February 23,however, even though he testified he was still sick, he went down to Respondent's placeof business to find out for himself what was going on.He had been informed of theincident of the morning of February 22 because it was from his home that OscarWilliams had made the telephone call to Vicknair.When he went to the premises onthe 23rd he was walking with the pickets and observed Joe DiVincenti standing inthe door. I credit his testimony that DiVincenti said to him "I thought you weresupposed to be in bed sick" and that the witness advised that he still was not wellbut "just like anybody else, when you hear that you are fired ... you come to see whatis goingon ... I am interested in my job, I want to see what is going on about thejob."Then, he testified, DiVincenti smiled, laughed, and went back in the plant andnothing more was said. Probably all the circumstances revealed in the evidence,bearing on the question as to whether DiVincenti discharged Johnson, would justify afinding of discharge. I do not make it, however, not only because of a lack of directevidence of a discharge, but because a finding of a discharge of Johnson would addnothing to the remedy to which he is entitled by reason of Respondent's clear failureto reinstate him at a later date, as hereinafter appears.I find and conclude from the whole record, and from the evidence hereinbefore setforth, that the work stoppage or strike of the employees in the early morning ofFebruary 22, was occasioned and brought about by the unfair labor practices of theRespondent, that is Respondent's failure and refusal to bargain in good faith for a con-tract, and the discriminatory action taken against the employees by reason of theirunion activity.It follows that the Respondent had no lawful right to permanentlyreplace the discharged employees.The Refusal to ReinstateWhen on March 1 Respondent met with the Union, it is probable that every inter-ested person there, excepting Joe DiVincenti, left the meeting assuming that the dis-charged employees would be reinstated.They were all advised to report to DiVin-centi respecting their jobs.The next day, March 2, the six employees reported in agroup. Joe DiVincenti said he would see them singly, and did. Each. employee wasdealt with in essentially the same manner by DiVincenti, that is, there was discussionabout what had gone before, and he dismissed each employee by taking his name and 160DECISIONSOF NATIONALLABOR RELATIONS BOARDaddress and advising that if he needed anyone he would call.He never called anyfor employment or for any other reason,, and none of the six had been reinstated orrehired at the time of the hearing.The record reveals that there were 10 men in theunitat the time of the strike, and that the 6 men here involved were immediatelyreplaced.On the basis of the entire record, and especially the evidence hereinbefore discussed,I find and conclude that Respondent violated Section 8(a) (3) of the Act when it dis-charged six employees hereinbefore named, and again when it failed and refused toreinstate them; and that in violating these sections and Section 8(a) (5) as herein-before found, Respondent also violated Section 8(a) (1) of the Act.THE REMEDYHaving found that the Respondent has engaged in, and is engaging in unfair laborpractices violative of Section 8(a)(1), (3), and (5) of the Act, I shall recommendthat it cease and desist therefrom and take certain affirmative action, set forth below,designed to effectuate the policies of the Act.RECOMMENDED ORDERUpon the basis of the.foregoing findings of fact and conclusions of law and upon theentirerecord in this case, and pursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, I recommend that the Respondent, DiVincenti Brothers, Inc.,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with the Union as the exclusive bargainingrepresentative of all of its employees in the previously described appropriate unit.(b)Discriminating against any of its employees in regard to their hire or othertenure and condition of employment, thereby discouraging membership in the Unionor any other labor organization.(c)Threatening its employees with loss of, or denying them, employment oppor-tunitiesand benefits because of their choice of a bargaining representative, and in anyother manner interfering with, restraining, or coercing its employees in the right toself-organization, to form labor organizations, to joinor assisttheUnion, or anyother labor organization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all such activities exceptto the extent that such right may be affected by an agreement requiring membership ina labor organization as authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action designed to effectuate the policies of theAct:(a)Upon request bargain collectively with the Union as the exclusive representa-tive of its employees in the previously described appropriate unit, with respect to ratesof pay, wages, hours of work, and other conditions of employment and, if any under-standing is reached embody such understanding in a signed agreement.(b)Offer Oscar Williams, James Davis, Louis Carney, Joe R. Temple, JosephGreen, and George Johnson immediate reinstatement to the positions they held onJanuary 8, 1965, when Respondent's discriminatory action against them because oftheir union activity, adversely affected their employment, without prejudice to alltheir rights and privileges, and make them whole for any loss of pay they may havesuffered as a result of the discrimination against them, in the manner hereinbefore setforth.(c)Notify the above-named employees if presently serving in the Armed Forcesof the United States of their right to full reinstatement upon application in accordancewith the Selective Service Act and the Universal Military Training and Service Act of1948, as amended, after discharge from the Armed Forces.(d) Preserve and, upon request, make available to the National Labor RelationsBoard or its agents all records necessary for the computation of backpay which maybe due under this Recommended Order.(e) Post at its plant at Baton Rouge, Louisiana, copies of the attached noticemarked "Appendix." 1 Copies of said notice, to be furnished by the Regional DirectorIIn the event that thisRecommendedOrder be adopted by the Board, the words "aDecision and Order"shall be substituted for the words "the Recommended Order of aTrial Examiner" In the notice. In the event that the Board's Order be enforced by adecree ofa United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order," shall be substituted for the words "a Decisionand Order." DIVINCENTIBROTHERS,INC.161for Region15, shall,after being signed by a representative of the Respondent, beposted immediately upon receipt thereof, and be maintained for a period of 60 con-secutivedaysthereafter,in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken by Respondentto insure that said notices are not altered,defaced,or coveredby anymaterial.(f)Notifythe Regional Director for Region15, inwriting, within 20 days fromthe receipt of this Decision,what steps have been taken to comply herewith.2-'In the event that this Recommended Order be adopted by the Board, this provisionshall read:"Notify the said Regional Director,in writing, within 10 days from the dateof this Order,what steps the Respondent has taken to comply heiewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL upon request, bargain collectively with the United Packinghouse,Food & Allied Workers, AFL-CIO,as the exclusive representative of all ouremployees in the unit described below, with respect to rates of pay, wages, hoursor other conditions of employment,and if an understanding is reached,embodysuch understanding in a signed agreement.The bargaining unit is:All our employees employed at our Baton Rouge, Louisiana,place ofbusiness,including truckdrivers,warehousemen,and laborers,excludingoffice clerical employees, salesmen,guards, and supervisors as defined in theAct.WE WILL offer immediate and full reinstatement to Oscar Williams, JamesDavis, Louis Carney, Joe Temple, Joseph Green, and George Johnson and makethem whole for any loss of pay they may have suffered because of the discrimina-tion against them.WE WILL NOT discourage membership in United Packinghouse, Food & AlliedWorkers, AFL-CIO, by discharging any of our employees because of their con-certed or union activities,or in any other manner discriminate in regard to theirhire or tenure, or any term or condition of employment.WE WILL NOT threaten any of our employees with loss of employment oppor-tunities and benefits because of their choice of a bargaining representative, orin any other manner interfere with, restrain,or coerce our employees in theexercise of their right to self-organization,to form,join, or assist the above-namedunion,or any other labor organization,to bargain collectively through repre-sentatives of their own choosing,or to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection or to refrainfrom any or all such activities.All of our employees are free to become, remain,or refrain from becoming orremaining,members of the above-named or any other labor organization.We willnot discriminate in regard to hire or tenure of employment,or any term or conditionof employment,against any employee because of membership on behalf of any labororganization.DIVINCENTI BROTHERS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We willnotify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military andService Act of 1948, as amended, after discharge from the Armed Forces.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board'sRegional Office, T6024Federal Building (Loyola), 701 Loyola Avenue, New Orleans, Louisiana, TelephoneNo. 527-6391.